Exhibit 10.1

 

Execution Version

 

 

$750,000,000

 

CONSOLIDATED COMMUNICATIONS, INC.

 

6.500% Senior Secured Notes due 2028

 

Purchase Agreement

September 18, 2020    

 

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Consolidated Communications, Inc. (the “Company”), a Delaware corporation and
wholly owned subsidiary of Consolidated Communications Holdings, Inc.
(“Consolidated”), proposes to issue and sell to the several initial purchasers
listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting
as representative (the “Representative”), $750,000,000 principal amount of its
6.500% Senior Secured Notes due 2028 (the “Securities”). The Securities will be
issued pursuant to an Indenture to be dated as of October 2, 2020 (the
“Indenture”), among the Company, the guarantors listed in Schedule 2 hereto (the
“Guarantors”) and Wells Fargo Bank, National Association, a national banking
association, as trustee (the “Trustee”) and as collateral agent (the “Collateral
Agent”), and will be guaranteed on a senior secured basis by each of the
Guarantors (the “Guarantees”).

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1.Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated September 14, 2020 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth or incorporating by reference
information concerning the Company, the Guarantors and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this purchase agreement (the “Agreement”). The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information (as defined below) and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. References
herein to the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Preliminary
Offering Memorandum.



 1 

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

On September 13, 2020, Consolidated entered into that certain Investment
Agreement (the “Investment Agreement”), by and among Consolidated and
Searchlight III CVL, L.P. (“Searchlight”), pursuant to which, subject to certain
regulatory approvals specified in the Investment Agreement, Searchlight has
committed to invest up to $425 million (the “Investment”) in Consolidated, which
is expected to ultimately take the form of preferred equity and common stock,
such that Searchlight would own and control, directly or indirectly, 35.0% of
Consolidated’s outstanding common stock.

In connection with the Investment, and substantially concurrently with the
offering of the Securities, the Company intends to enter into a Credit Agreement
(the “Credit Agreement”), to be dated as of the Closing Date, among the Company,
the Guarantors, the lenders party thereto, the other parties party thereto and
Wells Fargo, National Association, as administrative agent and as collateral
agent, and to obtain (x) a $1,250.0 million senior secured term loan facility
(the “Term Loan Facility”) and (y) a $250 million senior secured revolving
credit facility (the “Revolving Credit Facility” and, together with the Term
Loan Facility, the “Senior Secured Credit Facilities”).

The Company intends to use the proceeds of the offering of the Securities,
together with the proceeds of the Term Loan Facility and the Investment, to
repay all obligations under, and terminate or discharge, as applicable, (i) the
Third Amended and Restated Credit Agreement, dated October 5, 2016, among the
Company, Consolidated, Wells Fargo Bank, National Association, as administrative
agent, Issuing Bank and Swingline Lender, and the other parties thereto (as
amended, supplemented or otherwise modified from time to time, the “Existing
Credit Facilities”) and (ii) the certain indenture, dated as of September 18,
2014, among the Company, Consolidated and Wells Fargo Bank, National
Association, as trustee (as amended, supplemented or otherwise modified from
time to time, together with the Existing Credit Facilities, the “Existing
Indebtedness”), and to pay the fees and expenses in connection with the
Investment by Searchlight (the “Transactions”).



 2 

 

The Securities and the Guarantees will be secured by a first-priority lien,
subject to Permitted Liens (as defined below), on substantially all of the
tangible and intangible assets of the Company and the Guarantors, now owned or
hereafter acquired by the Company and any Guarantor, subject to certain
exceptions as described in the Indenture and the Collateral Documents (as
defined below) (the “Collateral”) that will secure borrowings under the Senior
Secured Credit Facilities (as defined below). The Collateral shall be described
in: (a) with respect to real property listed on Schedule 4 hereto, to be
delivered in accordance with the terms set forth in the Indenture (including the
time periods set forth therein), the mortgages, deeds of trust or deeds to
secure debt (collectively, the “Mortgages”), (b) with respect to personal
property that constitutes Collateral, the Security Agreement to be dated as of
the Closing Date (as defined below) and entered into by the Company and the
Guarantors (the “Security Agreement”) and (c) with respect to the grants of
security interests in registrations and/or applications for trademarks (and
exclusive licenses in any of the foregoing), in either the Security Agreement or
in the Trademark Security Agreement, each to be dated as of the Closing Date and
entered into by each of the Company and the Guarantors, as provided therein (the
“Trademark Security Agreement”), each to be delivered to the Trustee, granting a
first-priority security interest in the Collateral, subject to Permitted Liens,
for the benefit of the Trustee and Collateral Agent and each holder of the
Securities and the successors and assigns of the foregoing. The term “Collateral
Documents,” as used herein, shall mean the Mortgages, the Security Agreement and
the Trademark Security Agreement. The rights of the holders of the Securities
with respect to the Collateral shall be further governed by the Intercreditor
Agreement to be dated as of the Closing Date (the “Intercreditor Agreement”),
among the Company, the Guarantors, the Collateral Agent and the agent for the
lenders under the Credit Agreement.

2.       Purchase and Resale of the Securities.

(a)       The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to [REDACTED]% of the principal amount thereof plus accrued interest, if
any, from October 2, 2020 to the Closing Date. The Company will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.

(b)       The Company understands that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:



 3 

 

(i)       it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)       it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)       it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)       to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or

(B)       in accordance with the restrictions set forth in Annex C hereto
outside of the United States.

(c)       Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(i), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d)       The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser; provided that such offers and sales are not
prohibited by the terms of this Agreement.

(e)       Payment for and delivery of the Securities will be made at the offices
of Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on October 2,
2020, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(f)       Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.



 4 

 

(g)       The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

3.       Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

(a)          Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b)          Additional Written Communications. The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c) hereof. Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.



 5 

 

(c)          Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, when they were
filed with the Securities and Exchange Commission (the “Commission”), conformed
or will conform, as the case may be, in all material respects to the
requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder, and when filed did not and will not, as the case may be,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(d)          Financial Statements. The financial statements and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of Consolidated and its subsidiaries as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in all material respects in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods covered thereby; and the other financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum with respect to the Company and its subsidiaries has been
derived from the accounting records of Consolidated and its subsidiaries and
presents fairly the information shown thereby. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum with respect to the Company and its subsidiaries fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(e)          No Material Adverse Change. Since the date of the most recent
financial statements of Consolidated included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any change in the capital stock or long-term debt of Consolidated or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by Consolidated on any class of capital
stock, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position or results of operations of Consolidated and its
subsidiaries taken as a whole; (ii) neither Consolidated nor any of its
subsidiaries has entered into any transaction or agreement that is material to
Consolidated and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to Consolidated and its
subsidiaries taken as a whole; and (iii) neither Consolidated nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.



 6 

 

(f)           Organization and Good Standing. Consolidated and each of its
subsidiaries have been duly organized and are validly existing and in good
standing (to the extent applicable in such jurisdiction) under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing (to the extent applicable in such jurisdiction) in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses as currently conducted requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position, or
results of operations of Consolidated and its subsidiaries taken as a whole or
on the performance by the Company and the Guarantors of their obligations under
this Agreement, the Securities, the Guarantees and the Collateral Documents (a
“Material Adverse Effect”). Consolidated does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 3 to this Agreement.

(g)          Capitalization. Consolidated has the capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of Consolidated have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by Consolidated, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party (collectively, “Liens”), except (i) for Liens pursuant
to the Existing Credit Facilities, which will be fully repaid and terminated
upon consummation of the Transactions on the Closing Date, as described in each
of the Time of Sale Information and the Offering Memorandum.

(h)          Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), each of
the Collateral Documents to the extent a party thereto, the Intercreditor
Agreement and the Credit Agreement (collectively, the “Transaction Documents”),
including granting the Liens and security interests to be granted by it pursuant
to the Indenture and the Collateral Documents and to perform their respective
obligations hereunder and thereunder; and all action required to be taken by the
Company and each of the Guarantors for the due and proper authorization,
execution and delivery of each of the Transaction Documents and the consummation
of the transactions contemplated thereby has been duly and validly taken.



 7 

 

(i)            The Indenture. The Indenture has been duly authorized by the
Company and each of the Guarantors and on the Closing Date will be duly executed
and delivered by the Company and each of the Guarantors and, when duly
authorized, executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company and each of the Guarantors enforceable against the Company and each of
the Guarantors in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”); and on the Closing Date the Indenture will conform
in all material respects to the applicable requirements of the Trust Indenture
Act of 1939, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Trust Indenture Act”).

(j)            The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(k)          Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

(l)            Credit Agreement. On the Closing Date, the Credit Agreement will
have been duly authorized, executed and delivered by the Company and each of the
Guarantors and will constitute a valid and legally binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.

(m)        Intercreditor Agreement. The Intercreditor Agreement has been duly
authorized by the Company and each of the Guarantors, to the extent a party
thereto, and on the Closing Date, the Intercreditor Agreement will be duly
executed and delivered by the Company and each of the Guarantors, to the extent
a party thereto, and, when duly authorized, executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors, to the
extent a party thereto, enforceable against the Company and each of the
Guarantors, to the extent a party thereto, in accordance with its terms, subject
to the Enforceability Exceptions.



 8 

 

(n)          Collateral Documents. Each of the Collateral Documents has been, or
prior to its execution and delivery will be, duly authorized by the Company and
each of the Guarantors, to the extent a party thereto and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, when
executed and delivered by the Company and each of the Guarantors, to the extent
a party thereto, will constitute a valid and legally binding agreement of the
Company and each of the Guarantors enforceable against the Company and each of
the Guarantors, to the extent a party thereto, in accordance with its terms,
subject to the Enforceability Exceptions.

(o)          Descriptions of the Transaction Documents; Collateral. Each
Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum. The Collateral conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

(p)          Financing Statements and Collateral. After giving effect to the
repayment and termination of the Existing Credit Facilities:

(i)Upon execution and delivery, the Mortgages will be effective to grant a
legal, valid and enforceable mortgage lien or security title and security
interest on all of the mortgagor’s right, title and interest in the real
property listed on Schedule 4 hereto (each, a “Mortgaged Property” and,
collectively, the “Mortgaged Properties”). When the Mortgages are duly recorded
in the proper recorders’ offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof are paid and compliance is otherwise
had with the formal requirements of state law, applicable to the recording of
real estate mortgages generally, each such Mortgage shall constitute a validly
perfected and enforceable first-priority lien or security title and security
interest in the related Mortgaged Property constituting Collateral for the
benefit of the Trustee and the holders of the Securities, subject only to
Permitted Liens (as defined below) or liens and encumbrances expressly set forth
as an exception to the policies of title insurance, if any, obtained to insure
the lien of each Mortgage with respect to each of the Mortgaged Properties (such
encumbrances and exceptions, the “Permitted Exceptions”), and to the
Enforceability Exceptions;

(ii)Upon execution and delivery, the Security Agreement and the Trademark
Security Agreement will together be effective to grant a legal, valid and
enforceable security interest in all of the grantor’s right, title and interest
in the Collateral (other than the Mortgaged Properties);

 9 

 

(iii)Upon due and timely filing and/or recording of the financing statements and
the Trademark Security Agreement, with respect to the Collateral described in
the Security Agreement and the Trademark Security Agreement (the “Personal
Property Collateral”), the security interests granted thereby will constitute
valid, perfected first-priority liens and security interests in the Personal
Property Collateral, to the extent such security interests can be perfected by
the filing and/or recording, as applicable, of financing statements or filings
with the United States Patent and Trademark Office for the benefit of the
Trustee and the holders of the Securities, and such security interests will be
enforceable in accordance with the terms contained therein against all creditors
of any grantor and subject only to liens expressly permitted to be incurred or
exist on the Collateral under the Indenture (“Permitted Liens”); and

(iv)Consolidated and its subsidiaries collectively own, have rights in or have
the power and authority to collaterally assign rights in the Collateral, free
and clear of any liens other than the Permitted Exceptions and the Permitted
Liens.

(q)          No Violation or Default. Neither Consolidated nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Consolidated or any of its subsidiaries is a party or by
which Consolidated or any of its subsidiaries is bound or to which any property
or asset of Consolidated or any of its subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

(r)           No Conflicts. The execution, delivery and performance by the
Company and each of the Guarantors of each of the Transaction Documents to which
each is a party (including, but not limited to, the filing of any applicable
fixture filings relating to the real property covered by the Mortgages, the
filing of any applicable financing statements pursuant to the Security Agreement
or the filing of the Trademark Security Agreement), the issuance and sale of the
Securities and the issuance of the Guarantees, the grant and perfection of liens
and security interests in the Collateral pursuant to the Mortgages, the Security
Agreement and the Trademark Security Agreement and compliance by the Company and
each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of Consolidated or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which Consolidated or any of its
subsidiaries is a party or by which Consolidated or any of its subsidiaries is
bound or to which any property, right or asset of Consolidated or any of its
subsidiaries is subject (other than any lien, charge or encumbrance created or
imposed pursuant to the Collateral Documents or the collateral documents
relating to the Credit Agreement), (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of
Consolidated or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, (A) in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect and (B) in the case of clause (i) above after
giving effect to the repayment and termination of the Existing Indebtedness.



 10 

 

(s)          No Consents Required. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained herein and each Initial
Purchaser’s compliance with its respective agreements contained herein, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which each is a party
(including, but not limited to, the filing of any applicable fixture filings
relating to the real property covered by the Mortgages, the filing of any
applicable financing statements pursuant to the Security Agreement or the filing
of the Trademark Security Agreement), the issuance and sale of the Securities
and the issuance of the Guarantees, the grant and perfection of liens and
security interests in the Collateral pursuant to the Mortgages, the Security
Agreement and the Trademark Security Agreement and compliance by the Company and
each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and (ii) to
perfect the Trustee’s or the Collateral Agent’s security interests granted
pursuant to the Mortgages, the Security Agreement and the Trademark Security
Agreement.

(t)           Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which Consolidated or any of its
subsidiaries is a party or to which any property of Consolidated or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to Consolidated or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect; and, to the knowledge
of the Company and each of the Guarantors, no such Actions are threatened or
contemplated by any governmental or regulatory authority or threatened by
others.

(u)          Independent Accountants. Ernst & Young LLP, who have certified
certain financial statements of Consolidated and its subsidiaries are
independent public accountants with respect to Consolidated and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.



 11 

 

(v)          Title to Real and Personal Property. Consolidated and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are described in or referred to in the Mortgages and all other real and personal
property that are material to the respective businesses of Consolidated and its
subsidiaries, in each case free and clear of all liens, charges, encumbrances,
claims and defects and imperfections of title except for Permitted Exceptions,
in the case of Mortgaged Properties, and, in the case of all other real and
personal property, those that (i) do not materially interfere with the use made
and proposed to be made of such property by Consolidated and its subsidiaries,
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect or (iii) that secure the Existing Credit Facilities,
which liens, charges, encumbrances and claims will be released substantially
contemporaneously with the issuance of the Securities on the Closing Date. None
of Consolidated or its subsidiaries own or control, directly or indirectly any
other fee interest in real property with a fair market value in excess of $3
million, other than the real property listed on Schedule 4 to this Agreement.

(w)         Intellectual Property. Except as would not, individually or in the
aggregate, to have a Material Adverse Effect (i) Consolidated and its
subsidiaries own or have the right to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names and other source indicators, copyrights and
copyrightable works, know-how, trade secrets, systems, procedures, proprietary
or confidential information and all other worldwide intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) used in the current conduct of their respective businesses; (ii)
Consolidated and its subsidiaries’ conduct of their respective businesses as now
conducted does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) Consolidated and its subsidiaries
have not received any written notice of any claim of infringement relating to
Intellectual Property; and (iv) to the knowledge of the Company and any
Guarantor, the Intellectual Property of Consolidated and its subsidiaries is not
being infringed, misappropriated or otherwise violated by any person.

(x)          No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Consolidated or any of its subsidiaries, on the one
hand, and the directors, officers, stockholders, customers, suppliers or other
affiliates of Consolidated or any of its subsidiaries, on the other, that would
be required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each of
the Time of Sale Information and the Offering Memorandum.

(y)          Investment Company Act. Neither the Company nor any of the
Guarantors is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum, none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).



 12 

 

(z)          Taxes. Consolidated and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof or have requested extensions thereof (except where
the failure to file or pay would not have a Material Adverse Effect, or except
as currently being contested in good faith and for which reserves required by
GAAP have been created in the financial statements of Consolidated); and except
as otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against Consolidated or any of its subsidiaries or any
of their respective properties or assets.

(aa)       Licenses and Permits. Consolidated and its subsidiaries possess all
licenses, sub-licenses, certificates, permits and other authorizations issued
by, and have made all declarations and filings with, the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and except as described in each of the Time of Sale Information
and the Offering Memorandum or as would not have a Material Adverse Effect,
neither Consolidated nor any of its subsidiaries has received notice of any
revocation or modification of any such license, sub-license, certificate, permit
or authorization or has any reason to believe that any such license,
sub-license, certificate, permit or authorization will not be renewed in the
ordinary course.

(bb)       No Labor Disputes. No labor disturbance by or dispute with employees
of Consolidated or any of its subsidiaries exists or, to the knowledge of the
Company and each of the Guarantors, is contemplated or threatened and neither
the Company nor any Guarantor is aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of Consolidated’s or any
of Consolidated’s subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect. Neither Consolidated nor any
of its subsidiaries has received any written notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

(cc)       Communications Licenses.

(i)The business of Consolidated and its subsidiaries is being conducted in
compliance with: (a) applicable requirements under the Communications Act of
1934, as amended, and the rules and regulations of the Federal Communications
Commission (“FCC”); (b) applicable state communications laws and regulations of
a state public service commission or similar state governmental authority
(“State PUC”); and (c) applicable local communications laws and regulations of a
Local Franchising Authority (“LFA”) (collectively, the “Communications Laws”).
Consolidated and its subsidiaries possess all material licenses and
authorizations issued by the FCC, State PUCs, and LFAs necessary to conduct
their respective businesses as currently conducted (collectively, the
“Licenses”) and such Licenses are in full force and effect in accordance with
their terms.

 13 

 

(ii)Except as set forth in the Investment Agreement, no consent, approval,
authorization, order or waiver of or filing with the FCC, State PUCs, or LFAs is
required under the Communications Laws to be obtained or made by Consolidated or
any of its subsidiaries for the execution, delivery and performance of this
Agreement or the transactions contemplated herein and therein.

(iii)Consolidated and its subsidiaries each have filed with the FCC, State PUCs,
and LFAs all material reports, documents, instruments, information or
applications required to be filed pursuant to the Communications Laws, and have
paid all fees required to be paid pursuant to the Communications Laws.

(iv)Except as may be disclosed in the Time of Sale Information and the Offering
Memorandum, no proceedings are pending or, to the knowledge of Consolidated and
its subsidiaries, are threatened before the FCC, State PUCs, or LFAs which may
result in the revocation, adverse modification, non-renewal or termination prior
to the expiration of their respective terms of any of the Licenses, or the
imposition of any fines, forfeitures or other administrative actions by the FCC,
State PUCs, or LFAs with respect to Consolidated or its subsidiaries, other than
proceedings affecting the communications industry in general.

(dd)       Certain Environmental Matters. (i) Consolidated and its subsidiaries
(x) are in compliance with all, and have not violated any, applicable federal,
state, local and foreign laws (including common law), rules, regulations,
requirements, decisions, judgments, decrees, orders and other legally
enforceable requirements relating to pollution or the protection of human health
or safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (y)
have received and are in compliance with all, and have not violated any,
permits, licenses, certificates or other authorizations or approvals required of
them under any Environmental Laws to conduct their respective businesses; and
(z) have not received notice of any actual or potential liability or obligation
under or relating to, or any actual or potential violation of, any Environmental
Laws, including for the investigation or remediation of any disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, and (ii) there are no costs or liabilities associated
with Environmental Laws of or relating to Consolidated or its subsidiaries,
except in the case of each of (i) and (ii) above, for any such matter as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, (x) there is no proceeding that is
pending, or that is known to be contemplated, against Consolidated or any of its
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceeding regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) Consolidated and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a Material Adverse
Effect, and (z) none of Consolidated or its subsidiaries reasonably anticipates
material capital expenditures relating to any Environmental Laws.



 14 

 

(ee)       Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA), and no Plan that is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA is in
“endangered status” or “critical status” (within the meaning of Sections 304 and
305 of ERISA); (v) the fair market value of the assets of each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (vi) no “reportable event” (within the
meaning of Section 4043(c) of ERISA and the regulations promulgated thereunder)
has occurred or is reasonably expected to occur; (vii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification; (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA); and (ix) none of the following events
has occurred or is reasonably likely to occur: (A) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its Controlled Group affiliates in the current fiscal year of the
Company and its Controlled Group affiliates compared to the amount of such
contributions made in the Company’s and its Controlled Group affiliates’ most
recently completed fiscal year; or (B) a material increase in Consolidated’s and
its subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in Consolidated’s and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.



 15 

 

(ff)          Disclosure Controls. Consolidated and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by Consolidated in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to Consolidated’s management as appropriate to allow timely
decisions regarding required disclosure. Consolidated and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(gg)       Accounting Controls. Consolidated and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, its principal
executive and principal financial officer, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Consolidated maintains internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; (iv) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the Commission's rules and guidelines
applicable thereto. Except as disclosed in each of the Time of Sale Information
and the Offering Memorandum, there are no material weaknesses or significant
deficiencies in Consolidated’s internal controls.

(hh)       Insurance. Consolidated and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are customary in the businesses in which they
are engaged to adequately protect Consolidated and its subsidiaries and their
respective businesses; and neither Consolidated nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.



 16 

 

(ii)          No Unlawful Payments. Neither Consolidated nor any of its
subsidiaries, nor any director or officer of Consolidated or any of its
subsidiaries nor, to the knowledge of the Company and each of the Guarantors,
any employee, agent, affiliate or other person associated with or acting on
behalf of Consolidated or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. Consolidated and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(jj)          Compliance with Anti-Money Laundering Laws. The operations of
Consolidated and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where Consolidated or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Consolidated or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
any of the Guarantors, threatened.



 17 

 

(kk)       No Conflicts with Sanctions Laws. Neither Consolidated nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company or any
of the Guarantors, any employees, agent, affiliate or other person associated
with or acting on behalf of Consolidated or any of its subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is Consolidated, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria (each, a
“Sanctioned Country”); and Consolidated and its subsidiaries will not directly
or indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as initial purchaser, underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years,
Consolidated and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(ll)          Solvency. On and immediately after the Closing Date, the Company
and each Guarantor (after giving effect to the issuance and sale of the
Securities, the issuance of the Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
fair value (and present fair saleable value) of the assets of such entity is not
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) such entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance and sale of the Securities and the
issuance of the Guarantees as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature; (iv) such entity is not engaged in any
business or transaction, and does not propose to engage in any business or
transaction, for which its property would constitute unreasonably small capital;
and (v) such entity is not a defendant in any civil action that would result in
a judgment that such entity is or would become unable to satisfy.

(mm)    Senior Indebtedness. The Securities constitute “senior indebtedness” or
a functionally equivalent term as any such term is defined in any indenture or
agreement governing any outstanding subordinated indebtedness of the Company.



 18 

 

(nn)       No Restrictions on Subsidiaries. No subsidiary of Consolidated is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
Consolidated, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to Consolidated or the
Company any loans or advances to such subsidiary from Consolidated or the
Company or from transferring any of such subsidiary’s properties or assets to
Consolidated or any other subsidiary of Consolidated, except for any such
restrictions (a) contained in the Existing Indebtedness, which will be repaid in
full and terminated upon consummation of the Transactions on the Closing Date as
described in each of the Time of Sale Information and the Offering Memorandum,
or (b) that will be permitted by the Indenture.

(oo)       No Broker’s Fees. Neither Consolidated nor any of its subsidiaries is
a party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(pp)       Rule 144A Eligibility. On the Closing Date, the Securities will not
be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(qq)       No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(rr)         No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(ss)       Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
2(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.



 19 

 

(tt)           No Stabilization. Neither the Company nor any of the Guarantors
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

(uu)       Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

(vv)       Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(ww)     Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(xx)       Cybersecurity; Data Protection. Except as would not have a Material
Adverse Effect, Consolidated and its subsidiaries’ information technology assets
and equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform as required in connection with the operation of the business
of Consolidated and its subsidiaries as currently conducted, free and clear of
all bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. Consolidated and its subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures, and safeguards to
maintain and protect their confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with their businesses, and
there have been no breaches, violations, outages or unauthorized uses of or
accesses to same, except for those that have been remedied without cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. Consolidated and its
subsidiaries are presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, and all written internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification.



 20 

 

(yy)       Sarbanes-Oxley Act. There is and has been no failure on the part of
Consolidated or its subsidiaries or any of their respective directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

4.       Further Agreements of the Company and the Guarantors. The Company and
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

 

(a)          Delivery of Copies. Until the earlier to occur of (i) the
completion of the initial resale of the Securities by the Initial Purchasers,
and (ii) the one year anniversary of the Closing Date, the Issuers, the Company
will deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

(b)          Offering Memorandum, Amendments or Supplements. During the period
beginning the date hereof and the ending upon the earlier to occur of (i) the
completion of the initial resale of the Securities by the Initial Purchasers and
(ii) the one year anniversary of the Closing Date, before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Representative
shall not unreasonably object to any such filing if such filing is required
under the rules and regulations of the Securities Act or Exchange Act; provided,
further, that the Company and Consolidated shall have the right to file with the
Commission any report required to be filed by Consolidated under the Exchange
Act no later than the time period required by the Exchange Act.

(c)          Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.



 21 

 

(d)          Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

(e)          Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f)           Ongoing Compliance. If at any time prior to the completion of the
initial offering of the Securities (i) any event shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.



 22 

 

(g)          Blue Sky Compliance. The Company will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities by the Initial Purchasers; provided that neither the Company nor any
of the Guarantors shall be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(h)          Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

(i)            Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds.”

(j)            Supplying Information. While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k)          DTC. The Company will use commercially reasonable efforts to assist
the Initial Purchasers in arranging for the Securities to be eligible for
clearance and settlement through DTC.

(l)            No Resales by the Company. The Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(m)        No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.



 23 

 

(n)          No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers and persons acting on their behalf, as
to which no covenant is given) will (i) solicit offers for, or offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

(o)          No Stabilization. Neither the Company nor any of the Guarantors
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

(p)          Perfection of Security Interests. The Company and each Guarantor
(i) shall complete on or prior to the Closing Date all filings and other similar
actions required in connection with the perfection of security interests in the
Collateral as and to the extent contemplated by the Indenture and the Collateral
Documents and (ii) shall take all actions necessary to maintain such security
interests and to perfect security interests in any Collateral acquired after the
Closing Date, in each case as and to the extent required by the Indenture and
the Collateral Documents; provided that the Company and the Guarantors may
deliver, furnish and/or cause to be furnished all of the obligations set forth
on the post-closing schedule to the Indenture within the time periods set forth
therein.

5.      Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6.       Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:



 24 

 

(a)          Representations and Warranties. The representations and warranties
of the Company and the Guarantors contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b)          No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by Consolidated or any of its subsidiaries
by any “nationally recognized statistical rating organization,” as such term is
defined under Section 3(a)(62) under the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by
Consolidated or any of its subsidiaries (other than an announcement with
positive implications of a possible upgrading).

(c)          No Material Adverse Change. No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d)          Officer’s Certificate. The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of the Company
and of each Guarantor who has specific knowledge of the Company’s or such
Guarantor’s financial matters and is satisfactory to the Representative (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

(e)          Comfort Letters. On the date of this Agreement and on the Closing
Date, Ernst & Young LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.



 25 

 

(f)           Opinion and 10b-5 Statement of Counsel for the Company. Schiff
Hardin LLP, New York, Illinois and Delaware counsel for the Company and the
Guarantors, shall have furnished to the Representative, at the request of the
Company, their written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative.

(g)          Opinion of Communications Regulatory Counsel for the Company.
Morgan, Lewis & Bockius LLP, special communications regulatory counsel for the
Company and the Guarantors, shall have furnished to the Representative, at the
request of the Company, their written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative.

(h)          Opinions of Local Counsel. (i) Stoel Rives LLP, California and
Washington counsel for the Company and the Guarantors, shall have furnished to
the Representative, at the request of the Company, its written opinion, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, (ii) Connor & Winters, LLP,
Oklahoma and Texas counsel for the Company and the Guarantors, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, (iii) Jones Walker
LLP, Florida counsel for the Company and the Guarantors, shall have furnished to
the Representative, at the request of the Company, its written opinion, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative and (iv) Stinson LLP, Kansas,
Minnesota and Missouri counsel for the Company and the Guarantors, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative.

(i)            Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers. The Representative shall have received on and as of the Closing Date
an opinion and 10b-5 statement, addressed to the Initial Purchasers, of Cahill
Gordon & Reindel LLP, counsel for the Initial Purchasers, with respect to such
matters as the Representative may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(j)            No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.



 26 

 

(k)          Good Standing. The Representative shall have received on and as of
the Closing Date satisfactory evidence of the good standing of the Company and
the Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(l)            DTC. The Securities shall be eligible for clearance and
settlement through DTC.

(m)        Indenture and Securities. The Indenture shall have been duly executed
and delivered by a duly authorized officer of the Company, each of the
Guarantors, the Trustee and the Collateral Agent, and the Securities shall have
been duly executed and delivered by a duly authorized officer of the Company and
duly authenticated by the Trustee.

(n)          Lien Searches. The Representative shall have received the results
of a recent lien search in each of the jurisdictions in which filings should be
made under the Uniform Commercial Code to evidence or perfect security interests
in the assets of the Company or any such Guarantor and such other searches as
maybe reasonably requested by the Representative, and such search shall reveal
no liens on any of the assets of the Company and the Guarantors or their
respective subsidiaries except for Permitted Exceptions, Permitted Liens or
liens with respect to the Existing Credit Facilities.

(o)          Collateral Documents. The Initial Purchasers shall receive
conformed counterparts of the Collateral Documents that will be executed and
delivered by duly authorized officers of each party thereto, in form and
substance reasonably satisfactory to the Representative.

(p)          Intercreditor Agreement. The Initial Purchasers shall have received
conformed counterparts of the Intercreditor Agreement that shall have been
executed and delivered by duly authorized officers of each party thereto, in
form and substance reasonably satisfactory to the Representative.

(q)          Filings, Registration and Recordings. Except as otherwise
contemplated by the Trademark Security Agreement and the Security Agreement,
each document (including any Uniform Commercial Code financing statement)
required by the Trademark Security Agreement and the Security Agreement, or
under law or reasonably requested by the Representative, in each case, to be
filed, registered or recorded, or delivered for filing on or prior to the
Closing Date, including filings in the U.S. Patent and Trademark Office in order
to create in favor of the Trustee, for the benefit of the holders of the
Securities, a perfected first-priority lien and security interest in the
Personal Property Collateral that can be perfected by the making of such
filings, registrations or recordations (subject to Permitted Liens), shall be
executed and in proper form for filing, registration or recordation.



 27 

 

(r)           Stock Certificates. Subject to the Intercreditor Agreement,
pursuant to the terms of the Security Agreement, the Company and Guarantors
shall have caused to be delivered stock certificates and instruments, together
with stock powers and other instruments of transfer to the Collateral Agent, or
the Credit Agreement Collateral Agent (as defined in the Intercreditor
Agreement) on behalf of the Collateral Agent;

(s)          Existing Indebtedness. The Representative shall have received
evidence reasonably satisfactory to it that, substantially simultaneously with
the purchase of the Securities by the Initial Purchasers, (i) the Existing
Credit Facilities, and all accrued and unpaid interest, fees and other amounts
owing thereunder, shall have been paid in full, all commitments to extend credit
under the Existing Credit Facilities shall have terminated, and all liens
securing obligations under the Existing Credit Facilities shall have been
released and (ii) the Company shall have issued a notice of redemption with
respect to the Existing Notes.

(t)           Credit Agreement and Investment. Concurrently with or prior to the
Closing Date, (i) the Company and the Guarantors shall have entered into the
Credit Agreement and effected the initial borrowing thereunder consistent in all
material respects with the terms described in the Time of Sale Information and
the Offering Memorandum, and the Representative shall have received conformed
counterparts thereof, and (ii) the Initial Closing of the Investment shall have
occurred consistent in all material respects with the terms described in the
Time of Sale Information and the Offering Memorandum.

(u)          Transactions. Concurrently with or prior to the Closing Date, each
of the Transactions shall have been consummated in a manner consistent in all
material respects with the descriptions thereof in the Time of Sale Information
and the Offering Memorandum.

(v)          Additional Documents. On or prior to the Closing Date, the Company
and the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.       Indemnification and Contribution.

(a)          Indemnification of the Initial Purchasers. The Company and each of
the Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable and documented legal fees and other reasonable expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein.



 28 

 

(b)          Indemnification of the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of the Guarantors, each of their respective directors and officers
and each person, if any, who controls the Company or any of the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following paragraphs in the Preliminary
Offering Memorandum and the Offering Memorandum: the third and fourth sentences
in the seventh paragraph and the ninth paragraph, under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

(c)          Notice and Procedures. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such

 29 

 

proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Company, the Guarantors, their respective directors and officers and any control
persons of the Company and the Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d)          Contribution. If the indemnification provided for in paragraph (a)
or (b) above is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the

 30 

 

relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other from the offering of the Securities or (ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e)          Limitation on Liability. The Company, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable and documented legal or other reasonable expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f)           Non-Exclusive Remedies. The remedies provided for in this Section
7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

8.       Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.

 



 31 

 

9.       Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the Nasdaq Global Select Market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

10.       Defaulting Initial Purchaser.

(a)          If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.



 32 

 

(c)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d)          Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

11.       Payment of Expenses.

(a)          Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee, the Collateral Agent and any paying
agent (including related fees and expenses of any counsel to such parties);
(viii) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; (ix) the fees and
expenses incurred with respect to creating, documenting and perfecting the
security interests in the Collateral as contemplated by the Collateral Documents
(including the related fees and expenses of counsel to the Initial Purchasers
for all periods prior to and after the Closing Date); and (x) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors.



 33 

 

(b)          If (i) this Agreement is terminated pursuant to Section 9, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
documented fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

12.       Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13.       Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14.       Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

15.       Compliance with USA PATRIOT Act. In accordance with the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16.       Miscellaneous.

(a)          Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by J.P. Morgan Securities LLC on behalf of the
Initial Purchasers, and any such action taken by J.P. Morgan Securities LLC
shall be binding upon the Initial Purchasers.



 34 

 

(b)          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Richard Gabriel. Notices to the Company and the Guarantors shall be given to
them at Consolidated Communications, Inc., 121 South 17th Street, Mattoon,
Illinois 61938, Attention: Steven L. Childers, with a copy to Schiff Hardin LLP,
233 South Wacker Drive, Suite 7100, Chicago, Illinois 60606, Attention:
Alexander Young (fax: 312-258-5600).

(c)          Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)          Submission to Jurisdiction. The Company and each of the Guarantors
hereby submit to the exclusive jurisdiction of the U.S. federal and New York
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e)          Waiver of Jury Trial. Each of the parties hereto hereby waives any
right to trial by jury in any suit or proceeding arising out of or relating to
this Agreement.

(f)           Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.



 35 

 

As used in this Section 16(f):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(g)          Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument. Any signature to this Agreement may be delivered by
facsimile, electronic mail (including pdf) or any electronic signature complying
with the U.S. federal ESIGN Act of 2000 or the New York Electronic Signature and
Records Act or other transmission method and any counterpart so delivered shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes to the fullest extent permitted by applicable law. Each of the
parties hereto represents and warrants to the other parties that it has the
corporate or other capacity and authority to execute this Agreement through
electronic means and there are no restrictions for doing so in that party’s
constitutive documents.

(h)          Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.



 36 

 

(i)            Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

 

 

 

 

 



 37 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,       CONSOLIDATED COMMUNICATIONS, INC.       By  /s/ Steven
L. Childers        Name: Steven L. Childers        Title: CFO       CONSOLIDATED
COMMUNICATIONS HOLDINGS, INC.       By  /s/ Steven L. Childers        Name:
Steven L. Childers        Title: CFO       CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.       By  /s/ Steven L. Childers        Name: Steven
L. Childers        Title: CFO       CONSOLIDATED COMMUNICATIONS FINANCE III CO.
      By  /s/ Steven L. Childers        Name: Steven L. Childers        Title:
CFO       CONSOLIDATED COMMUNICATIONS OF NEW YORK COMPANY, LLC       By  /s/
Steven L. Childers        Name: Steven L. Childers        Title: CFO      
CONSOLIDATED COMMUNICATIONS OF WASHINGTON COMPANY, LLC       By  /s/ Steven L.
Childers        Name: Steven L. Childers        Title: CFO

 

 38 

 



  FAIRPOINT BUSINESS SERVICES LLC       By  /s/ Steven L. Childers        Name:
Steven L. Childers        Title: CFO       TACONIC TELCOM CORP.       By  /s/
Steven L. Childers        Name: Steven L. Childers        Title: CFO      
TACONIC TECHNOLOGY CORP.       By  /s/ Steven L. Childers        Name: Steven L.
Childers        Title: CFO       CHAUTAUQUA & ERIE COMMUNICATIONS, INC.      
By  /s/ Steven L. Childers        Name: Steven L. Childers        Title: CFO    
  C&E COMMUNICATIONS, LTD.       By  /s/ Steven L. Childers        Name: Steven
L. Childers        Title: CFO       BERKSHIRE CABLE CORP.       By  /s/ Steven
L. Childers        Name: Steven L. Childers        Title: CFO       BERKSHIRE
CELLULAR, INC.       By  /s/ Steven L. Childers        Name: Steven L. Childers
       Title: CFO

 

 39 

 



  BERKSHIRE NEW YORK ACCESS, INC.       By  /s/ Steven L. Childers        Name:
Steven L. Childers        Title: CFO       CONSOLIDATED COMMUNICATIONS OF
CALIFORNIA COMPANY       By  /s/ Steven L. Childers        Name: Steven L.
Childers        Title: CFO       ST. JOE COMMUNICATIONS, INC.       By  /s/
Steven L. Childers        Name: Steven L. Childers        Title: CFO      
CONSOLIDATED COMMUNICATIONS OF KANSAS COMPANY       By  /s/ Steven L. Childers  
     Name: Steven L. Childers        Title: CFO       CONSOLIDATED
COMMUNICATIONS OF MINNESOTA COMPANY       By  /s/ Steven L. Childers  
     Name: Steven L. Childers        Title: CFO       CONSOLIDATED
COMMUNICATIONS OF MISSOURI COMPANY       By  /s/ Steven L. Childers        Name:
Steven L. Childers        Title: CFO       CONSOLIDATED COMMUNICATIONS OF
OKLAHOMA COMPANY       By  /s/ Steven L. Childers        Name: Steven L.
Childers        Title: CFO

 

 40 

 



  CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY       By  /s/ Steven L. Childers
       Name: Steven L. Childers        Title: CFO       CONSOLIDATED
COMMUNICATIONS OF COMERCO COMPANY        By  /s/ Steven L. Childers        Name:
Steven L. Childers        Title: CFO

 

 

 

 

 



 



 41 

 

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC

 

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

 

 



By /s/ Jamie Elder     Authorized Signatory      

 



 

 



 42 

 

Schedule 1

Initial Purchaser

Principal Amount

J.P. Morgan Securities LLC $151,875,000 Morgan Stanley & Co. LLC $151,875,000
Wells Fargo Securities, LLC $151,875,000 Goldman Sachs & Co. LLC $118,125,000 TD
Securities (USA) LLC $88,125,000 Deutsche Bank Securities Inc. $50,625,000
Mizuho Securities USA LLC $37,500,000     Total $750,000,000

 

 

 



 43 

 

Schedule 2

Guarantors

  Entity Jurisdiction of Organization 1.      Consolidated Communications
Holdings, Inc. Delaware 2.      Consolidated Communications Enterprise Services,
Inc. Delaware 3.      Consolidated Communications Finance III Co. Delaware 4.   
  Consolidated Communications of New York Company, LLC Delaware 5.     
Consolidated Communications of Washington Company, LLC Delaware 6.     
FairPoint Business Services LLC Delaware 7.      Taconic TelCom Corp. New York
8.      Taconic Technology Corp. New York 9.      Chautauqua & Erie
Communications, Inc. New York 10.   C&E Communications, Ltd. New York 11.  
Berkshire Cable Corp. New York 12.   Berkshire Cellular, Inc. New York 13.  
Berkshire New York Access, Inc. New York 14.   Consolidated Communications of
California Company California 15.   St. Joe Communications, Inc. Florida 16.  
Consolidated Communications of Kansas Company Kansas 17.   Consolidated
Communications of Minnesota Company Minnesota 18.   Consolidated Communications
of Missouri Company Missouri 19.   Consolidated Communications of Oklahoma
Company Oklahoma 20.   Consolidated Communications of Texas Company Texas 21.  
Consolidated Communications of Comerco Company Washington

 



 44 

 

Schedule 3

Subsidiaries

  Entity Jurisdiction of Organization 1.      Consolidated Communications of
California Company California 2.      Consolidated Communications Holdings, Inc.
Delaware 3.      Consolidated Communications Enterprise Services, Inc. Delaware
4.      Consolidated Communications Finance III Co. Delaware 5.     
Consolidated Communications of New York Company, LLC Delaware 6.     
Consolidated Communications of Washington Company, LLC Delaware 7.     
FairPoint Business Services LLC Delaware 8.      GTE Mobilnet of Texas RSA #17
Limited Partnership Delaware 9.      GTE Mobilnet of South Texas Limited
Partnership Delaware 10.    Consolidated Communications of Pennsylvania Company,
LLC Delaware 11.    Pennsylvania RSA No. 6 (I) Limited Partnership Delaware 12. 
  Pennsylvania RSA No. 6 (II) Limited Partnership Delaware 13.    Pittsburg SMSA
Limited Partnership Delaware 14.    Consolidated Communications of Colorado
Company Delaware 15.    Consolidated Communications of Northland Company
Delaware 16.    Consolidated Communications of Ohio Company, LLC Delaware 17.   
Consolidated Communications of Northern New England Company, LLC Delaware 18.   
Consolidated Communications of Vermont Company, LLC Delaware 19.    St. Joe
Communications, Inc. Florida 20.    Consolidated Communications of Florida
Company Florida 21.    Consolidated Communications of Illinois Company Illinois
22.    Consolidated Communications of Central Illinois Company Illinois 23.   
Consolidated Communications of Kansas Company Kansas 24.    Consolidated
Communications of Maine Company Maine 25.    Consolidated Communications of
Minnesota Company Minnesota 26.    Consolidated Communications of Missouri
Company Missouri 27.    Taconic TelCom Corp. New York 28.    Taconic Technology
Corp. New York 29.    Chautauqua & Erie Communications, Inc. New York 30.    C&E
Communications, Ltd. New York 31.    Berkshire Cable Corp. New York 32.   
Berkshire Cellular, Inc. New York 33.    Berkshire New York Access, Inc. New
York 34.    Wireless Access, LLC New York 35.    New York Access Billing, LLC
New York 36.    Taconic Telephone Corp. New York

 

 45 

 



37.    Chautauqua and Erie Telephone Corporation New York 38.    Berkshire
Telephone Corporation New York 39.    New York Access Billing, LLC New York 40. 
  Consolidated Communications of Oklahoma Company Oklahoma 41.    Chouteau
Cellular Telephone Company, a Limited Partnership Oklahoma 42.    Consolidated
Communications of Texas Company Texas 43.    East Texas Fiber Line Incorporated
Texas 44.    The Texas Lone Star Network LLC Texas 45.    Consolidated
Communications of Comerco Company Washington

 

 



 46 

 

Schedule 4

Real Property

  State City Address 1.      CA Roseville 114 Vernon St 2.      CA Roseville 200
Vernon St 3.      CA Sacramento 3008 U St 4.      FL Port St Joe 502 Cecil G.
Costin Sr Blvd 5.      IL Mattoon 1501 Charleston Ave 6.      ME Augusta 139
STATE ST 7.      ME Bangor 59 PARK ST 8.      ME Bath 766 HIGH ST 9.      ME
Biddeford 10 JEFFERSON ST 10.   ME Lewiston 66 ASH ST 11.   ME Portland 45
FOREST AVE 12.   ME Presque Isle 30 2ND ST 13.   ME Rockland 39-41 LIMEROCK ST
14.   ME Waterville 10 APPLETON ST 15.   MN Mankato 221 East Hickory Street 16.
  MN Mankato 2730 3rd Avenue 17.   NH Concord 12 SOUTH ST 18.   NH Derry 52 E
BROADWAY 19.   NH Dover 57 THOMAS ST 20.   NH Hanover 4 SCHOOL ST 21.   NH Keene
64 WASHINGTON ST 22.   NH Laconia 762 N MAIN ST 23.   NH Manchester 25 CONCORD
ST 24.   NH Manchester 770 ELM ST 25.   NH Nashua W PEARL ST & CEDAR ST 26.   NH
Portsmouth 56 ISLINGTON ST 27.   PA Gibsonia 4008 Gibsonia Road Complex 28.   TX
Conroe 350 South Loop 336 West 29.   VT Brattleboro 213 MAIN ST 30.   VT
Burlington 266 MAIN ST 31.   VT Essex Junction 9 LINCOLN ST 32.   VT Rutland 55
WEST ST 33.   VT Saint Johnsbury 1094 MAIN ST 34.   VT White River 119 GATES ST






 47 

 

ANNEX A

Additional Time of Sale Information

1.       Term sheet containing the terms of the Securities, substantially in the
form of Annex B.

 

 

 

 

 

 



 48 

 

ANNEX B

Pricing Term Sheet

 

[See attached]

 

 

 

 

 

 

 

 



 49 

 

Pricing Term Sheet, dated September 18, 2020

to Preliminary Offering Memorandum dated September 14, 2020

Strictly Confidential

 

[logo.jpg]

 

Consolidated Communications, Inc.

 

6.500% Senior Secured Notes due 2028

 

 

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated, September 14, 2020 (the “Preliminary
Offering Memorandum”). The information in this pricing term sheet supplements
the Preliminary Offering Memorandum and updates and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Other information (including
financial information) presented in the Preliminary Offering Memorandum is
deemed to have changed to the extent affected by the changes described herein.
Terms used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

 

The notes (as defined below) have not been and will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any other jurisdiction. The notes are being offered or sold only to (1)
persons reasonably believed to be “qualified institutional buyers,” as defined
in Rule 144A under the Securities Act and (2) outside the United States to
non-U.S. persons in compliance with Regulation S under the Securities Act.



The aggregate offering size of $750,000,000 represents a decrease of
$250,000,000 from the amount offered under the Preliminary Offering Memorandum.
As a result of the change in the aggregate offering size, it is expected that
the size of the Proposed Term Loans under the Proposed Senior Secured Credit
Facilities will be increased by $250,000,000 from $1,000,000,000 to
$1,250,000,000 (and corresponding changes will be made where applicable
throughout the Preliminary Offering Memorandum).

 

 50 

 



Issuer: Consolidated Communications, Inc. Security description: 6.500% Senior
Secured Notes due 2028 (the “notes”) Distribution: 144A / Reg S without
Registration Rights Size: $750,000,000 Gross proceeds: $750,000,000 Maturity:
October 1, 2028 Coupon: 6.500% Issue price: 100.000% Yield to maturity: 6.500%
Spread to Benchmark Treasury: +597 bps Benchmark Treasury: UST 2.875% due August
15, 2028 Interest Payment Dates: April 1 and October 1, commencing April 1, 2021
Record Dates March 15 and September 15 Equity clawback: Up to 40% at 106.500%
prior to October 1, 2023 Optional redemption: Make-whole call @ Treasury +50 bps
prior to October 1, 2023, then:   On or after October 1, 2023: Price:   2023
104.875%   2024 103.250%   2025 101.625%   2026 and thereafter 100.000% Change
of control: Putable at 101% of principal plus accrued and unpaid interest Trade
date: September 18, 2020 Settlement:

T+10; October 2, 2020

It is expected that delivery of the notes will be made against payment on the
notes on or about October 2, 2020, which is the tenth business day following the
date hereof (such settlement cycle being referred to as “T+10”). Under Rule
15c6-1 under the Exchange Act, trades in the secondary market generally are
required to settle in two business days unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the notes
on the date of pricing or the next seven business days will be required to
specify an alternative settlement cycle at the time of any such trade to prevent
a failed settlement. Purchasers of the notes who wish to make such trades should
consult their own advisors.

CUSIP: 144A: 20903XAF0 Reg S: U2089PAD3 ISIN: 144A: US20903XAF06 Reg S:
USU2089PAD34 Denominations/Multiple: 2,000 x 1,000 Ratings*: B2 (Moody’s) / B+
(S&P) Bookrunners: J.P. Morgan Securities LLC   Morgan Stanley & Co. LLC   Wells
Fargo Securities, LLC   Goldman Sachs & Co. LLC   TD Securities (USA) LLC  
Deutsche Bank Securities Inc.  

Mizuho Securities USA LLC

Changes to Preliminary Offering Memorandum:

 

 

 51 

 

 

The section titled “Description of Notes” is hereby revised to:

i.under “Certain Covenants—Restricted Payments”, clarify that the amount under
clause (A)(3)(a) builds from October 1, 2020 (as opposed to the Issue Date) and
amounts available under clauses (A)(3)(b) and (B)(3) will not be increased by
proceeds from the Second Purchase Price Payment (as defined in the Investment
Agreement);

ii.clarify that Indebtedness Incurred pursuant to any Investment Transaction
under clause (24) of the second paragraph of “Certain Covenants—Indebtedness”
may be refinanced;

iii.restrict (i) material intellectual property from being contributed to an
Unrestricted Subsidiary under the definition of “Asset Sale”, (ii) any
Investment in an Unrestricted Subsidiary in the form of material intellectual
property under the definition of “Permitted Investments” and (iii) a Subsidiary
from being designated as unrestricted if it holds any material intellectual
property under “Certain Covenants—Designation of Restricted and Unrestricted
Subsidiaries”; and

iv.change references to “Subsidiaries” to “Restricted Subsidiaries” in the
definitions of “Capital Expenditures”, “Consolidated Indebtedness”,
“Consolidated Interest Expense”, “Consolidated Net Income” and “Qualified Cash
and Cash Equivalents” for internal consistency.

__________________

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.



 52 

 

This communication is being distributed solely to persons reasonably believed to
be “qualified institutional buyers,” as defined in Rule 144A under the
Securities Act, and outside the United States solely to Non-U.S. persons in
compliance with Regulation S under the Securities Act.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

 

 

 



 53 

 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)       Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)       Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)       Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)       None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii)       At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

(iv)       Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.



 54 

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c)       Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

 

 

 

55